ORDER

PER CURIAM.
Hassan Allison appeals from a judgment denying, without an evidentiary hearing, his Rule 29.15 motion for post-conviction relief.
The findings and conclusions of the motion court are not clearly erroneous. No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).